61 F.3d 911w
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Stuart H. HIRSH, Plaintiff-Appellant,v.JUSTICES OF the SUPREME COURT OF the STATE OF CALIFORNIA:Malcolm L. Lucas;  Edward Panelli;  Joyce Kennard;  ArmandArabian;  Marvin Baxter;  Ronald M. George;  and DanLungren, State Attorney General & acting personally for hisprivate appointee's financial gain;  State Bar ofCalifornia;  Ellen R. Peck, Employee of the State Bar as aclaimed Judge;  David C. Carr, Employee Prosecutor of StateBar Association, Defendants-Appellees.Ralph F. SERVER, Plaintiff-Appellant,v.SUPREME COURT OF the STATE OF CALIFORNIA;  State Bar ofCalifornia, Defendants-Appellees.Harold Lenard PERRY, Plaintiff-Appellant,v.JUSTICES OF the SUPREME COURT OF the STATE OF CALIFORNIA:Malcolm Lucas, Chief;  Edward Panelli;  Stanley Mosk;  JoyceKennard;  Armand Arabian;  Marvin Baxter;  Ronald George;and Dan Lungren;  Lise Perlman, et al., Defendants-Appellees.Edmundo B. ESPINOZA, Plaintiff-Appellant,v.Malcolm LUCAS, Honorable, Justices of the Supreme Court ofthe State of California;  Kathryn Mickle;  Stanley Mosk;Joyce Kennard;  Armand Arabian;  Marvin Baxter;  RonaldGeorge;  and Dan Lungren, State Attorney General,Defendants-Appellees.
Nos. 94-55240, 94-56335, 94-55250, 94-55507.
United States Court of Appeals, Ninth Circuit.
Argued & Submitted March 7, 1995.Decided March 29, 1995.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION